Citation Nr: 1016049	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  10-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from June 1946 to February 
1950.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision in May 2008, of a Department of 
Veterans Affairs (VA) Regional Office (RO), which reopened 
and adjudicated the Veteran's claim for service connection 
for bilateral hearing loss on the merits.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  A November 1989 rating decision denied service connection 
for hearing loss, and the Veteran did not appeal that 
decision.

2.  The evidence received since the November 1989 rating 
decision is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the claim for service connection.

3.  Bilateral hearing loss is the result of noise exposure in 
service.


CONCLUSIONS OF LAW

1.  The November 1989 rating decision that denied service 
connection for hearing loss is final.  38 U.S.C.A. § 7104 
(West 2009); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5108, 7104 (West 2009); 38 C.F.R. § 3.156 (2009).

3.  Bilateral hearing loss was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

A November 1989 rating decision denied the Veteran's claim 
for service connection for bilateral hearing loss.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2009).  The November 
1989 rating decision became final because it was not 
appealed.

The May 2008 rating decision on appeal reopened and denied 
the Veteran's claim of service connection for hearing loss.  
However, the Board must consider the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The claim for service connection for bilateral hearing loss 
may be reopened if new and material evidence is received.  
Manio v. Derwinski, 1 Vet. App. 140 (1991).  The application 
to reopen this claim was received in November 2007.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  In determining whether evidence is 
new and material, the credibility of the new evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in November 1989, consisted of the Veteran's service 
personnel and medical records, which did not contain a 
diagnosis of hearing loss.  The RO found that the hearing 
loss was not incurred in or aggravated by military service.  
Therefore, service connection for hearing loss was not 
warranted.

Newly received evidence includes post-service VA medical 
records in May 2007 showing treatment for hearing loss; an 
April 2008 VA examination report that noted a history of 
noise exposure in service and a diagnosis of bilateral 
sensorineural mild to severe hearing loss; and private 
treatment records in July 2008, which contain an audiogram 
report, a diagnosis of mild to profound sensorineural hearing 
loss, and a medical opinion that hearing loss was a direct 
result of military noise exposure.   

The Board finds that the diagnosis of bilateral hearing loss, 
along with the recently submitted medical opinion that 
hearing loss was a direct result of noise exposure in 
service, are sufficient to reopen the claim.  The diagnosed 
bilateral hearing loss and medical opinion in those medical 
reports were not previously considered by agency decision 
makers, are not cumulative or redundant, relate to an 
unestablished fact necessary to substantiate the claim, and 
together with previously considered evidence of record, raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  Those reports and diagnoses are 
presumed credible for the purpose of determining whether the 
evidence is material.  Therefore, that evidence is both new 
and material.

Accordingly, the Board finds that new and material evidence 
has been submitted and the claim for service connection for 
bilateral hearing loss is reopened.  The Board will now 
address the merits of the underlying service connection 
claim.  

Service Connection

The Veteran contends that his currently diagnosed bilateral 
hearing loss is the result of acoustic trauma sustained in 
service in the performance of his duties as an engineman, 
motor machinist mate, and engineer in the Navy. 

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304 (2009).  
Disability which is proximately due to or the result of a 
disease or injury incurred in or aggravated by service will 
also be service-connected.  38 C.F.R. § 3.310 (2009).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  That 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a) (2009).

For the showing of chronic disease in service there is a 
required combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2009).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

If a Veteran served 90 days or more on active duty, service 
incurrence will be presumed for certain chronic diseases, 
including sensorineural hearing loss, if manifest to a 
compensable degree within the year after active service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Veteran is competent to describe symptoms of hearing 
loss, which he can perceive, but hearing loss for the purpose 
of VA disability compensation is not a condition capable of 
lay observation because it relies upon audiometric testing.  
Savage v. Gober, 10 Vet. App. 488 (1997); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Although the Veteran is competent to describe symptoms of 
hearing loss, the diagnosis and causation require the 
application of medical expertise to the facts presented, 
which include the Veteran's history and symptomatology and 
audiology testing as required.  38 C.F.R. § 3.385 (2009).  
Therefore, the Board determines that bilateral hearing loss 
disability for VA compensation purposes is not a simple 
medical condition that a lay person is competent to identify 
as a lay person is not qualified through education, training, 
or experience to conduct or interpret audiology testing, and 
the Board determines that bilateral hearing loss is not a 
simple medical condition because there are various types of 
hearing loss that can be diagnosed by one with professional 
training.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

The record shows that the Veteran's military occupational 
specialties were engineman, motor machinist mate, and 
engineer in the Navy.  The Veteran reported that his duties 
required him to work in the engine room of a ship where he 
was exposed to excessive noise from the engines without any 
hearing protection.  Thus, the Board finds that he was likely 
exposed to acoustic trauma in service.  Having determined 
that the Veteran was as likely as not exposed to acoustic 
trauma in service, the remaining questions before the Board 
are whether the Veteran has a current diagnosis of hearing 
loss that meets the criteria to be considered a disability 
for VA purposes, and whether there is nexus between any 
hearing loss and his service.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The Veteran's service medical records are negative for any 
complaints or treatment for hearing loss.  Whisper voice 
testing in June 1946, April 1948, and February 1950, revealed 
15/15 or normal in both ears.  However, he only underwent 
whisper voice tests and did not undergo an audiogram or any 
other clinical hearing assessment during service or on 
separation from active duty.  There is no evidence 
contemporaneous with service from any other source to 
affirmatively show that bilateral hearing loss was present 
during service or within one year following separation from 
service.  Nor were there any complaints, diagnoses, or 
treatment for hearing loss within one year after the 
Veteran's separation from service.  Thus the Board finds that 
chronicity of hearing loss in service is not established in 
this case.  38 C.F.R. § 3.303(b) (2009). 

After service, VA medical records in May 2007, show that the 
Veteran was fitted with hearing aids.  On VA audiological 
examination in April 2008, the Veteran reported a history of 
excessive in-service noise exposure from machinery and 
machine gun fire during the performance of his duties as a 
diesel and motor engine mechanic.  He denied pre-service or 
post-service occupational or recreational noise expose.  His 
post-service occupation was as a medical lab and X-ray 
technician.  Audiological examination revealed findings 
indicative of bilateral hearing loss disability as defined by 
38 C.F.R. § 3.385 (2009).  The examiner diagnosed bilateral 
mild to severe sensorineural hearing loss and tinnitus.  
While the examiner opined that the Veteran's tinnitus was at 
leas as likely as not due to excessive noise exposure in 
service, the examiner concluded that she could not provide an 
opinion regarding the etiology of the Veteran's bilateral 
hearing loss without resorting to speculation.  The examiner 
indicated that while the service medical records contained 
normal whisper tests results, those results were not 
frequency or ear specific and were insensitive to high 
frequency hearing loss.  Therefore whisper tests were 
unreliable evidence of normal hearing or hearing impairment.  

To the extent that the VA examiner in April 2008 determined 
that it was impossible to provide a medical opinion as to the 
etiology of the Veteran's currently diagnosed bilateral 
hearing loss without resorting to speculation, the Board 
notes that statements like that from physicians are 
inconclusive as to the origin of a disability, and are 
neither for nor against the claim, because service connection 
may not be based on speculation or remote possibility.  
Warren v. Brown, 6 Vet. App. 4 (1993); Sklar v. Brown, 5 Vet. 
App. 104 (1993); Bloom v. West, 12 Vet. App. 185 (1999) (a 
medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty); 38 C.F.R. § 3.102 
(reasonable doubt is one within the range of probability, as 
distinguished from pure speculation or remote possibility).

The Board finds that the competent medical evidence 
associates the Veteran's current bilateral hearing loss with 
noise exposure in service.  Following audiometric testing in 
July 2008, a private clinician diagnosed mild to profound 
sensorineural hearing loss as a direct result of military 
noise exposure since the 1940s.  The Board finds that the in-
service evidence demonstrating that the Veteran had duties as 
an engine mechanic to be persuasive corroboration of the 
Veteran's contentions, and the July 2008 opinion from his 
private audiologist support a causative relationship.  There 
is no contrary competent opinion of record.  As service 
connection may be granted for any disease first diagnosed 
after discharge from service, when all the evidence, 
including that pertinent to service, establishes a link to 
service, and as the competent evidence of record favors the 
claim, the Board finds that service connection for bilateral 
hearing loss is warranted.  38 C.F.R. § 3.303(d) (2009).  

In sum, as the competent medical evidence of record 
etiologically links the Veteran's bilateral hearing loss to 
noise exposure in service, the Board finds that the evidence 
is at least in equipoise such that reasonable doubt may be 
resolved in favor of the Veteran, and service connection for 
bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
service connection for bilateral hearing loss is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


